WiNslow, J.
It is evident that the jury had no testimony before them from which they could determine how much of the plaintiff’s time and labor were spent in manufacturing the lumber in question. At best it could be but a mere guess. The statute gives a lien only for the labor and services performed in manufacturing the lumber. It is plainly the plaintiff’s duty to show the amount of such labor and services. Until he does so, he is in no position to demand a lien. He cannot leave it for the jury to speculate upon, without evidence. There must be a new trial.
By the Court. — Judgment reversed, and action remanded for a new trial.